[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION NO. 121 — ORDER OF COMPLIANCE
The plaintiff has filed the above captioned motion wherein it has requested a default against the defendant for failure to produce as per Connecticut Practice Book 231. In the alternative, the plaintiff requests that it be awarded the costs of preparing the instant motion including reasonable attorney fees.
At oral argument on this motion, it became clear to the court that the material requested in the subpoena duces tecum would be voluminous and might possibly require a truck to transport the material. The defendant's counsel has advised the court that the material requested in the subpoena is in the hands of a firm of accountants located in Fairfield at 1275 Post Road, Fairfield, Connecticut; that the reason why it is in Fairfield is because the defendant and the companies he is a part of are undergoing an audit by the Internal Revenue Service; and that access to these documents for the purpose of copying them is not possible. The defendant has requested in the alternative that the plaintiff go out to the accountant firm to examine the documents. CT Page 8358
The defendant has not filed any limiting motion concerning the subpoena duces tecum. The plaintiff has the right to request for inspection any specific papers which are material to the issues. However, the plaintiff may not use a dragnet approach in order to obtain documents in a fishing-like expedition in the hope to find material favorable to his case.
Since it has been represented to the court that the plaintiff's attorney or its representative could examine the documents in the accountant's office, the court believes that it is possible for the defendant to copy such material and send it to the plaintiff. Understanding the various difficulties that may be conversant with the order being entered by the court, the court will give the defendant sufficient time to comply with its order.
The order of the court is that the defendant is to comply with the subpoena duces tecum and provide copies of the documents within sixty (60) days from the date of this memorandum. If the defendant should fail to comply with the court's order, a default shall enter against the defendant. In addition, the court would look most favorable upon the request for attorney fees for all future motions that are necessary to enforce the order of the court.
W. JOSEPH McGRATH, JUDGE